Exhibit 10.2




THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.




AMERICA WEST RESOURCES, INC.




AMENDMENT TO SECOND WARRANT




This Amendment to Second Warrant (this “Amendment”), dated as of February 11,
2011, amends that certain Second Warrant dated October 9, 2009 (the “Second
Warrant”) issued by America West Resources, Inc., a Nevada corporation (the
“Company”) to Denly Utah Coal, LLC, a Texas limited liability company (the
“Holder”).




WHEREAS, in connection with the parties’ execution of that certain Loan
Agreement dated February 11, 2011, the Holder has requested, and the Company has
agreed, to amend the Second Warrant to vest all remaining unvested Warrant
Shares under the Second Warrant as of February 11, 2011.




NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:




1.

Definitions. Capitalized terms used and not defined in this Amendment shall have
the respective meanings given them in the Second Warrant.




2.

Amendment to the Second Warrant. The Second Warrant is hereby amended as
follows:




(a)

Section 1 of the Second Warrant is hereby amended by inserting immediately
following the final sentence of the paragraph the words:




“Notwithstanding anything to the contrary, if the Company does not fully satisfy
the Horizon Mine Mortgage Requirement on or before February 11, 2011, then the
total number of Warrant Shares will be fixed automatically at 11,000,000 shares
of Common Stock of the Company (prior to any adjustment in accordance with
Section 10 of this Warrant) and thereafter this Warrant will be fully
exercisable for such Warrant Shares in accordance with Section 2 below.”




3.

Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Second Warrant are and shall remain in full force and effect
and are hereby ratified and confirmed by the Holder and the Company. The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Second Warrant or for any purpose except as expressly
set forth herein.




4.

Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the Holder, the Company, and each of their respective successors
and assigns.




5.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Utah.




6.

Counterparts. This Amendment may be executed in any number of counterparts, all
of which shall constitute one and the same agreement, and any party hereto may
execute this Amendment by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.










[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




COMPANY:




AMERICA WEST RESOURCES, INC., a Nevada corporation




By: _________________________________

Name: _______________________________

Title: ________________________________







HOLDER:




DENLY UTAH COAL, LLC, a Texas limited liability company







By: /s/ D. Mark von Waaden              

       D. Mark von Waaden, President





[Signature Page to Amendment to Second Warrant]




2


